81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rhonda R. BROWN, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND MENTAL HYGIENE, Defendant-Appellee.
No. 95-2212.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, Chief District Judge.  (CA-90-1564-JFM)
Rhonda R. Brown, Appellant Pro Se.  Nathan Braverman, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her complaint filed under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1981 & Supp.1995), and 42 U.S.C. §§ 1981, 1983 (1988), alleging retaliatory discharge.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Brown v. Department of Health and Mental Hygiene, No. CA-90-1564-JFM (D.Md. May 12, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED